J-S26008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CURTIS SYLVESTER GODARD, JR.               :
                                               :
                       Appellant               :   No. 120 MDA 2022


      Appeal from the Judgment of Sentence Entered September 7, 2021,
             in the Court of Common Pleas of Cumberland County,
             Criminal Division at No(s): CP-21-CR-0002275-2020.


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED SEPTEMBER 30, 2022

        Curtis Sylvester Godard, Jr. appeals from the judgment of sentence

imposed after a jury convicted him of corruption of minors and harassment.1

Upon review, we affirm.

        Briefly, the facts are as follows. Godard worked at a Chili’s restaurant

in Mechanicsburg, Pennsylvania.           The victim, who was 16 years old, also

worked there. During the time they worked together, Godard and the victim

were not friends or even acquainted with each other. On occasion however,

the victim noticed Godard staring at her or taking pictures of her.

        Shortly after he left employment at Chili’s, Godard started texting the

victim; he identified himself as “Curtis from Chilis, the dishwasher.” Godard
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 6301(a)(1)(i) and 2709(a)(4).
J-S26008-22



got the victim’s number from a scheduling app used by the employees.

Godard complimented her and asked for her shoe and dress sizes. He asked

if he could send her money and told her he wanted to take her places. The

victim told Godard she was only 16 and to stop contacting her, but he

continued to do so. And, despite her telling him she was a minor, Godard

then asked her to send him nude images of her. When she blocked his phone

number, Godard continued to contact the victim through Snapchat and

Facebook.

        Meanwhile, Godard also was texting the Chili’s manager and two other

employees who believed that the communications were for sexual purposes.

The Chili’s manager contacted the police and reported the communications.

Following an investigation, Godard was arrested and charged with multiple

offenses.

        On July 15, 2021, a jury convicted Godard of corruption of minors and

harassment.2 On September 7, 2021, the trial court sentenced Godard to an

aggregate probationary term of two years.         Godard filed a post-sentence

motion, which the court denied.

        Godard filed this timely appeal. Godard and the trial court complied with

Pennsylvania Rule of Appellate Procedure 1925.

        Godard raises the following single issue for our review:

        I. Was the evidence insufficient to sustain the conviction for
        misdemeanor corruption of minors where the Commonwealth
____________________________________________


2   On appeal, Godard only challenges the corruption of minors conviction.

                                           -2-
J-S26008-22


      failed to prove beyond a reasonable doubt that [Godard’s]
      communications corrupted the morals of a minor?

Godard’s Brief at 6.

      Godard challenges the sufficiency of the evidence to convict him of the

corruption of minors. Specifically, Godard claims that the evidence in this

case was insufficient to prove beyond a reasonable doubt that he engaged in

any conduct which corrupted the morals of the victim. Godard maintains that

the documented interactions between him and the victim were nothing more

than harmless offers of gifts and money and general, polite conversations. He

further maintains that there was no documented evidence of the alleged

requests for nude photos.     Instead, the evidence showed that they were

deleted from the victim’s phone or occurred through Snapchat and were

automatically deleted.    As such, Godard contends that the evidence was

insufficient to sustain his conviction. Godard’s Brief at 12.

      In reviewing a sufficiency of the evidence claim, this Court:

      must determine whether the evidence admitted at trial, as well as
      all reasonable inferences drawn therefrom, when viewed in the
      light most favorable to the verdict winner, are sufficient to support
      all elements of the offense. Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted). However, “the inferences must flow from facts and circumstances

proven in the record and must be of such volume and quality as to overcome

the presumption of innocence and satisfy the jury of an accused's guilt beyond


                                      -3-
J-S26008-22



a reasonable doubt.” Commonwealth v. Scott, 597 A.2d 1220, 1221 (Pa.

Super. 1991). “The trier of fact cannot base a conviction on conjecture and

speculation and a verdict which is premised on suspicion will fail even under

the limited scrutiny of appellate review.”                Id.     Any doubts regarding a

defendant's guilt may be resolved by the fact finder unless the evidence is so

weak and inconclusive that as a matter of law no probability of fact may be

drawn from the combined circumstances. The finder of fact, while passing

upon the credibility of witnesses and the weight of the evidence produced, is

free      to        believe    all,    part     or        none      of     the      evidence.

Commonwealth v. Gilliam, 249 A.3d 257, 267, reargument denied (May 19,

2021), appeal denied, 267 A.3d 1213 (Pa. 2021).                          Finally, “[b]ecause

evidentiary sufficiency is a question of law, our standard of review is de novo

and our scope of review is plenary.” Commonwealth v. Diamond, 83 A.3d

119, 126 (Pa. 2013).

        Section 6301 of the Crimes Code defines corruption of minors, in

relevant part, as follows:

        whoever, being of the age of 18 years and upwards, by any act
        corrupts or tends to corrupt the morals of any minor less than 18
        years of age, ... commits a misdemeanor of the first degree.

18     Pa.C.S.A.      §   6301(a)(1)(i).        It   is    well    established   that “[t]he

Commonwealth need not prove that the minor's morals were actually

corrupted. Rather, a conviction for corrupting morals will be upheld where the

conduct        of   the   defendants   tends    to    corrupt      the    minor’s    morals.”



                                              -4-
J-S26008-22



Commonwealth v. Slocum, 86 A.3d 272, 277 (Pa. Super. 2014) (quoting

Commonwealth v. Mumma, 414 A.2d 1026, 1030 (Pa. 1980)).                 For the

purposes of this offense, this Court has “held that actions that tended to

corrupt the morals of a minor were those that would offend the common sense

of the community and the sense of decency, propriety and morality which

most people entertain.”     Slocum, 86 A.3d at 277 (citation and quotation

marks omitted).

      Here, the victim testified that Godard had been communicating with her

via text. She further testified that Godard asked her for nude images of her.

He did this even after learning that she was only 16. When she blocked his

phone number, he sent her messages via Snapchat.

      “The uncorroborated testimony of a single witness is sufficient to sustain

a conviction for a criminal offense, so long as that testimony can address and,

in fact, addresses, every element of the charged crime.” Commonwealth v.

Johnson, 180 A.3d 474, 481 (Pa. Super. 2018).          The victim’s testimony

identified Godard as the one sending the messages to her. She also indicated

that she told him she was only 16, so he was aware he was talking to a minor.

Lastly, and importantly, her testimony further established the content of the

messages, i.e., requests for nude images of a young girl, which clearly tended

to corrupt the morals of a minor. See Commonwealth v. Proetto, 771 A.2d

823 (Pa. Super. 2001), aff’d, 837 A.2d 1163 (2003) (sufficient evidence for

corruption of minors conviction where defendant asked victim to prepare a

tape of herself for him and engage in a sexual relationship). Although there

                                     -5-
J-S26008-22



was no documented evidence of these requests, the victim’s testimony alone

was sufficient for the jury to conclude that Godard asked the victim, a minor,

for nude photographs of herself.

      And, although there may have been some uncertainty about the means

which Godard used to ask the victim for the nude images, i.e., text or

Snapchat, any inconsistency in the evidence was solely for the jury to resolve.

See Commonwealth v. Juray, 275 A.3d 1037, 1045 (Pa. Super. 2022)

(inconsistencies in testimonial evidence were for jury to resolve and did not

dictate finding that evidence was not sufficient for conviction). The evidence

showed that Godard used both means to communicate with the victim: the

text messages were introduced into evidence and showed that Godard also

was sending the victim messages via Snapchat.       Furthermore, as the trial

court noted, regardless of the means of communication, the victim’s testimony

was unwavering and credibly established that Godard requested nude photos

from her. See Trial Court Opinion, 3/17/22, at 3.

      Based upon our review of the record and viewing the evidence in the

light most favorable to the Commonwealth as the verdict winner, we conclude

that there was sufficient evidence to convict Godard of corruption of minors.

      Judgment of sentence affirmed.




                                     -6-
J-S26008-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/30/22




                          -7-